                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


SHERIDAN ALLO                                           CIVIL ACTION


v.                                                      NO. 19-12493


ALLERGAN USA, INC.                                      SECTION “F”


                           ORDER AND REASONS


       Before the Court is Allergan’s Rule 12(b)(6) motion to dismiss

Sheridan Allo’s complaint. For the reasons that follow, the motion

is GRANTED IN PART and DENIED IN PART.

                                Background

       This products-liability action arises from injuries Sheridan

Allo   says   she   suffered   when   an   Allergan-manufactured   breast

implant partially collapsed.

       Allergan manufactured a breast implant product called the

“Natrelle Style 410 FX.” Allo had two of them implanted following

a bilateral mastectomy. Three years later, Allo saw her doctor,

complaining of pain in her right breast. An MRI revealed that the

right implant showed signs of rupture. One month later, Allo had

both implants removed. Her doctor examined them and concluded that

the right one had partially collapsed. This lawsuit followed.




                                      1
      Allo sues Allergan under the Louisiana Products Liability

Act, LA. REV. STAT. §§ 9:2800.51 — 9:2800.60, and the Louisiana

Civil Code’s redhibition articles, LA. CIV. CODE arts. 2520, 2545.

She   says   Allergan   is    liable    because      its   implants   (1)   were

unreasonably dangerous in construction or composition, (2) lacked

an adequate warning, (3) violated an express warranty, and (4)

suffered from redhibitory defects.

      Now,   Allergan   moves     to       dismiss    under   Rule    12(b)(6),

contending    that   Allo’s    claims       are   expressly    preempted    and

inadequately pleaded.


                                       I.


      A complaint must contain a short and plain statement of the

claim showing that the pleader is entitled to relief. FED. R. CIV.

P. 8(a)(2). A party may move for dismissal of a complaint that

fails this requirement. See FED. R. CIV. P. 12(b)(6). Such motions

are rarely granted because they are viewed with disfavor. Leal v.

McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)).

      In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” Thompson v. City of Waco, Tex.,

764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee v.

Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th
                                       2
Cir. 2012) (en banc)). Conclusory allegations are not well pleaded

and, consequently, are not accepted as true. See Thompson, 764

F.3d at 502-03 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

     To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). A claim

is facially plausible if it contains “factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

     “A complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations[.]” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). But it must contain “more than

labels and conclusions, and a formulaic recitation of a cause of

action’s elements will not do.” Id. at 555. Ultimately, the Court’s

task is “to determine whether the plaintiff stated a legally

cognizable claim that is plausible, not to evaluate the plaintiff’s

likelihood   of   success.”   Thompson,   764   F.3d   at   503   (citation

omitted).




                                   3
                                           II.


     Before turning to the merits, the Court considers a procedural

objection. Allo says the Court should convert the motion into one

for summary judgment because Allergan invokes material outside the

pleadings. See FED. R. CIV. P. 12(d). Allergan rejoins that Rule

12(d) conversion is unwarranted. The Court agrees.


                                           A.

     A    court    ruling     on    a   Rule      12(b)(6)    motion    may    consider

“documents       incorporated       into   the      complaint   by     reference     and

matters of which a court may take judicial notice.” Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). A fact

is judicially noticeable if it is not subject to reasonable dispute

because    (1)    it    is   “generally      known    within    the    trial   court’s

territorial jurisdiction,” or (2) it “can be accurately and readily

determined       from   sources      whose       accuracy    cannot    reasonably     be

questioned.” FED. R. EVID. 201(b). For example, a court may take

judicial    notice      of   a     premarket       approval    the    Food    and   Drug

Administration (FDA) grants to a medical device manufacturer. Funk

v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011). Judicial

notice of “publicly-available documents and transcripts produced

by the FDA” is likewise appropriate. Id. at 783 (citing Norris v.

Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007)).



                                             4
                                B.

     Allergan invokes four items outside the pleadings: (1) a

February 20, 2013 letter from the FDA granting premarket approval

to the breast implant product; (2) the FDA’s summary of “safety

and effectiveness data” for the product; (3) the FDA-approved

product label for physicians; and (4) the FDA-approved product

label for patients. Each is judicially noticeable.

     The first item, the February 20, 2013   letter, is a publicly-

available 1 document produced by the FDA. Its accuracy “cannot

reasonably be questioned.” FED. R. EVID. 201(b). So too with the

second item, the FDA safety summary. 2 See Funk, 631 F.3d at 783.

The third 3 and fourth 4 items are publicly-available product labels

approved by the FDA; their accuracy is not —— and cannot reasonably

be —— questioned. See Cooper v. Pfizer, Inc., No. 14-3705, 2015 WL

2341888, at *1 (S.D. Tex. May 13, 2015) (taking judicial notice of

the contents of an FDA-approved label).



     1 The letter is available at:
https://www.accessdata.fda.gov/cdrh_docs/pdf4/P040046a.pdf

     2 The summary is available at:
https://www.accessdata.fda.gov/cdrh_docs/pdf4/P040046b.pdf

     3 The FDA-approved physician label is available at:
https://www.accessdata.fda.gov/cdrh_docs/pdf4/P040046c.pdf

     4 The FDA-approved patient label is available at:
https://www.accessdata.fda.gov/cdrh_docs/pdf4/P040046c.pdf#page=
100

                                 5
     Accordingly, because the Court may take judicial notice of

the factual content of each outside-the-pleadings item Allergan

invokes, and the Court may consider judicially-noticeable facts in

its Rule 12(b)(6) analysis, the Court need not convert Allergan’s

motion into one for summary judgment. See Funk, 631 F.3d 777. The

procedural objection resolved, the Court turns to the merits.


                                  III.


     Allergan contends that Allo’s claims are expressly preempted

by the Medical Device Amendments of 1976 (MDA). Allo rejoins that

hers are permissible “parallel” claims premised on violations of

federal law.


                                   A.

     The MDA imposes “a regime of detailed federal oversight” over

the introduction of medical devices into the market. Riegel v.

Medtronic, Inc., 552 U.S. 312, 316 (2008). Its express preemption

provision is at issue here. See 21 U.S.C. § 360k(a).

     Section 360k(a) preempts state-law tort claims to recover for

injuries   caused   by   a   medical       device   if:   “(1)   ‘the   Federal

Government has established requirements applicable to the device’;

and (2) the claims are based on state-law requirements that are

‘different from, or in addition to, the federal ones, and that

relate to safety and effectiveness.’” Bass v. Stryker Corp., 669

                                       6
F.3d 501, 507 (5th Cir. 2012) (quoting Riegel, 552 U.S. at 321-

22).

       Preemption is not plenary. Section 360k(a) “allows ‘parallel’

state    actions   ——   state-law   claims   that    are   based    on   federal

regulations.” Funk, 631 F.3d at 779. So, for example, a failure-

to-warn claim that is based on a failure to comply with FDA

regulations is “parallel” and not expressly preempted. See Hughes

v. Boston Scientific Corp., 631 F.3d 762, 769 (5th Cir. 2011). To

plead a parallel claim successfully, “a plaintiff’s allegations

that the manufacturer violated FDA regulations must meet the

Twombly plausibility standard.” Bass, 669 F.3d at 509.


                                     B.

       Applied here, § 360k(a) preempts Allo’s claims if two prongs

are met. First, the federal government must have established

requirements applicable to Allergan’s breast implant device. See

Bass, 669 F.3d at 507. Second, Allo’s claims must be based on

state-law    requirements    that   differ   from,    or   add     to,   federal

requirements relating to safety and effectiveness. Id.

                                     1.

       Allergan says the first prong is met because its implant

product received premarket approval. Allo appears to concede the

point.



                                      7
     Devices that have received premarket approval “automatically

satisfy” the first prong. Bass, 669 F.3d at 407 (citing Riegel,

552 U.S. at 322). Allergan’s implant product, the Natrelle Style

410 FX, is a Class III medical device that has received premarket

approval. So, the first prong is met, and the Court turns to the

second. See Bass, 669 F.3d at 407 (citing Riegel, 552 U.S. at 322).

                                 2.

     Allergan says the second prong is met because Allo’s state-

law claims seek to impose safety and effectiveness requirements

that differ from, or add to, federal ones. Allo disagrees. She

says she alleges “parallel claims” based on Allergan’s violation

of federal requirements. The Court disagrees with both sides.

     The   allegations   in   Allo’s   complaint   are   sparse   and

conclusory. As to each cause of action, Allo merely recites the

relevant statutory or codal elements.

     Consider her construction-defect claim. See LA. REV. STAT. §

9:2800.55. Allo fails to allege any facts showing how Allergan’s

implant product “deviated in a material way” from “specifications

or performance standards.” In fact, she fails even to identify the

“standards” from which the product allegedly deviated.

     Her inadequate-warning claim is equally unadorned. See LA.

REV. STAT. § 9:2800.57. Allo alleges no facts showing how, exactly,

Allergan’s warning was inadequate. Instead, she simply concludes


                                 8
that the implant product “was unreasonably dangerous because an

adequate warning about the product was not provided[.}” Rule 8(a)

requires more. See Twombly, 550 U.S. at 555.

      Consider next the breach-of- warranty claim. See LA. REV. STAT.

§ 9:2800.58. Allo concludes that the product was “unreasonably

dangerous because it did not conform to an express warranty[.]”

She does not identify the express warranty or allege any facts

showing how Allergan’s product breached it.

      Finally, consider the redhibition claim. See LA. CIV. CODE

arts. 2520, 2545. Allo says Allergan’s implant product had a

redhibitory defect “because it was not manufactured and marketed

in accordance with industry standards.” She again fails to identify

the “industry standards” or explain how, exactly, the product’s

manufacture or marketing was out-of-sync with them.

      Allo’s   complaint    contains       only   labels,    conclusions,   and

formulaic recitations of the elements of causes of action. See

Twombly, 550 U.S. at 555. Her allegations are so conclusory that

the Court cannot discern whether the second preemption prong is

met. Specifically, the Court cannot determine whether any of her

claims seeks to impose safety and effectiveness requirements that

differ from, or add to, federal ones. But the Court can determine

one   thing:    Allo’s     allegations       fall   well     below    Twombly’s

plausibility    standard.    The   Court     therefore      grants   Allergan’s

motion to dismiss Allo’s claims as inadequately pleaded under Rule
                                       9
12(b)(6); one question remains: whether dismissal should be with

or without leave to amend.


                                     IV.


     Allo requests leave to amend her complaint to state “parallel”

claims. Allergan counters that amendment would be futile.


                                     A.

     The Court should grant leave to amend freely when justice so

requires. FED. R. CIV. P. 15(a). Rule 15(a) “evinces a bias in favor

of granting leave to amend.” Jones v. Robinson Prop. Grp., L.P.,

427 F.3d 987, 994 (5th Cir. 2005) (citation omitted). Although

leave to amend is not “automatic,” the Court “must possess a

substantial reason to deny a request for leave to amend.” Id. at

994. In deciding whether to allow amendment, the Court may consider

“undue delay, bad faith or dilatory motive on the part of the

movant,   repeated   failures   to   cure   deficiencies   by   amendments

previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, and futility of amendment.” Id.


                                     B.

     The Court lacks a “substantial” reason to deny Allo leave to

amend at this early stage. See Jones at 994. Allo has not unduly

delayed; she sought leave to amend once Allergan challenged the


                                     10
sufficiency of her allegations. Nor has she repeatedly failed to

cure deficiencies: She has filed one complaint and has not amended

it. Critically, she has not yet had an opportunity to correct the

deficiencies identified in this Order and Reasons. And it is not

clear   that    she     has    pleaded    her   “best   case."   See   Geter   v.

Fortenberry, 849 F.2d 1550, 1559 (5th Cir. 1988). On this record,

then, the Court cannot conclude that amendment would be futile.

The Court grants Allo 14 days to amend her complaint to attempt to

state plausible claims.


                                          V.


      Accordingly, IT IS ORDERED: that Allergan’s Rule 12(b)(6)

motion to dismiss is GRANTED IN PART, insofar as it requests

dismissal of Allo’s claims, and DENIED IN PART, insofar as it

requests dismissal with prejudice. Allo is GRANTED 14 days to amend

her complaint to attempt to state plausible claims. If she fails

to   timely    amend,    the    Court    will   dismiss   her    complaint   with

prejudice and without further notice.



                                 New Orleans, Louisiana, January 2, 2020



                                         ______________________________
                                              MARTIN L. C. FELDMAN
                                          UNITED STATES DISTRICT JUDGE



                                          11
